Citation Nr: 1536192	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-37 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 10, 2008, in excess of 50 percent from March 1, 2009 to March 21, 2009, and in excess of 70 percent thereafter.

2. Entitlement to service connection for right knee disability.

3. Entitlement to service connection for left knee disability.

4. Entitlement to service connection for left shoulder disability.

5. Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to July 1986, from December 1990 to August 1991, from May 1993 to August 1993 and from October 2003 to March 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that in the November 2007 decision the RO denied service connection for a right and left knee disability, left shoulder disability, and bilateral pes planus and granted service connection for PTSD with major depressive disorder, assigning a 30 percent disability rating.  New evidence was filed prior to the expiration of the appeal period, and therefore, is considered part of the original claim.  See 38 C.F.R. § 3.156(b).

The issues of entitlement to service connection for right and left knee disabilities, left shoulder disability, and bilateral pes planus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 10, 2008, the Veteran's PTSD manifest with symptoms including nightmares, intrusive thoughts, irritability, hypervigilance, anxiety, and exaggerated startle response, causing occupational and social impairment with reduced reliability and productivity.

2. From March 1, 2008 to March 21, 2009, the Veteran's PTSD manifest with  symptoms including depression, anxiety, nightmares, exaggerated startle response, difficulty with crowds, and suicidal thoughts, causing occupational and social impairment with reduced reliability and productivity.

3. As of March 21, 2009, the Veteran's PTSD has caused total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 50 percent, but no higher, for PTSD prior to January 10, 2008 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for an evaluation in excess of 50 percent for PTSD from March 1, 2008 to March 21, 2009 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for a 100 percent evaluation for PTSD effective March 21, 2009 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran's PTSD is currently evaluated as 30 percent disabling from December 20, 2006 to January 10, 2008; 100 percent disabling under 38 C.F.R. § 4.29 from January 10, 2008 to March 1, 2008; 50 percent disabling from March 1, 2008 to March 21, 2009; and 70 percent disabling thereafter under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board finds that the Veteran is entitled to a 50 percent rating, but no higher, prior to January 10, 2008.  He is not entitled to a rating in excess of 50 percent from March 1, 2008 to March 21, 2009.  He is entitled to a 100 percent rating as of March 21, 2009.

With respect to the period from December 20, 2006 to January 10, 2008, the Board finds that giving the Veteran the benefit of the doubt, the evidence supports a rating of 50 percent, but no higher.  

Occupationally, the Veteran reported he got a job in 2006 as a foreman, but was fired for poor performance after a confrontation with his supervisor about the fact that the Veteran spent most of his time in his truck rather than supervising his workers directly due to being bothered by the loud noise from the pile drivers.  However, the Veteran reported he got a new job in April 2007 that was going well.  Thus, the Veteran's work history suggests occupational impairment with reduced reliability and productivity.

With respect to relationships, at his September 2007 VA examination the Veteran reported recently beginning a romantic relationship.  He also reported he volunteers at the Veterans of Foreign Wars.  A December 2007 VA treatment note reflects that the Veteran reported he had made some good friends since moving to a new town.  He reported attending church and recently joining the Knights of Columbus.  He further reported maintaining contact with childhood friends and significant relationships with his children and family.  Thus, while the Veteran may have some difficulty establishing and maintaining relationships, supporting a 50 percent rating, the evidence does not suggest an inability to establish and maintain effective relationships, which would suggest a higher rating is warranted.

The Veteran reported a number of PTSD symptoms prior to January 10, 2008, including nightmares, poor sleep, intrusive thoughts, irritability and outbursts of anger, hypervigilance, panic, anxiety, and exaggerated startle response.  However, the Board finds that the Veteran's overall functioning, even considering those symptoms, more closely approximates the criteria for a 50 percent rating rather than a higher rating.

The Veteran's GAF scores during that period also support a 50 percent rating.  At a May 2007 VA appointment he was assigned a GAF of 55 to 65.  At his September 2007 VA examination he was assigned a GAF of 55.  At a December 2007 VA appointment he was assigned a GAF of 50.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms or moderate difficulty in social, occupational, or school functioning, while a GAF of 65 represents mild symptoms or some difficulty in social, occupational, or school functioning, but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  The Board acknowledges that a GAF of 50 is the top of the range of those assigned for serious symptoms or serious impairment in social, occupational, or school functioning. However, notwithstanding the single GAF score of 50, the Board finds that the Veteran's PTSD symptoms overall do not support a rating in excess of 50 percent.

The Board further finds that the Veteran is not entitled to a rating in excess of the 50 percent rating currently assigned for the period from March 1, 2008 to March 21, 2009.

The Veteran continued to report PTSD symptoms in March 2008 after completing a PTSD treatment program, including depression, anxiety, nightmares, increased startle response, difficulty with crowds, and suicidal thoughts without a plan. 

However, despite those symptoms, records indicate that the Veteran was enrolled in school at that time.  An October 2008 VA treatment note reflects that the Veteran reported he was managing his college classes by sitting in the back of the room.  He also reported liking his new job doing outreach programs for veterans and that he was getting along better with his girlfriend and his children.

At a March 2008 VA appointment his thought process was noted to be sequential and logical and judgment and insight intact.  He was assigned a GAF of 55.

Thus, the record reflects that during that period the Veteran's overall functioning was greater than that contemplated by a 70 percent or higher rating.  Although the Veteran reported some difficulty with his classes, he indicated he was able to nonetheless function adequately, was enjoying a job doing outreach with other veterans, and was also able to maintain effective personal relationships during that period.  The GAF of 55 further supports a rating of 50 percent.

Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent from March 1, 2008 to March 21, 2009.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's PTSD prior to March 21, 2009.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depression, nightmares, intrusive thoughts, irritability, hypervigilance, anxiety, difficulty with crowds, suicidal thoughts, and exaggerated startle response are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's PTSD prior to March 21, 2009 with the exception of the period of inpatient treatment for which he has a temporary total rating under 38 C.F.R. § 4.29.  In addition, the Board finds the record does not reflect that the Veteran's PTSD markedly interfered with his ability to work, although he reported losing one job in 2006 after an argument with his supervisor.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluations assigned for the period prior to March 21, 2009 are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board finds that giving the Veteran the benefit of the doubt, he should be awarded a 100 percent rating as of March 21, 2009.

Although the Veteran reported he was attending school at his March 2009 VA examination, records later indicate he quit in 2010 due to PTSD symptoms, including anxiety and concentration problems.  The VA examiner noted that at the examination the Veteran showed hand wringing and persistent mannerisms, rapid and pressured speech, anxious and fearful mood, and paranoid ideation.  The Veteran also reported auditory hallucinations, panic attacks at least once a day, poor impulse control, thoughts of suicide, and moderately impaired recent memory.  The examiner stated that the Veteran's PTSD symptoms were becoming harder to control and he has problems with reality and judgment when having a flashback.

Further, VA treatment records reflect a number of subsequent hospitalizations that the Veteran reported were due to PTSD symptoms.  In June 2010 he was admitted for suicidal thoughts.  He was again admitted in April 2011 and in June 2011 for mental health reasons.  He was admitted for one day in November 2013 with suicidal thoughts and another day in April 2014 for visual hallucination.

The Veteran's GAF scores also support that the Veteran's PTSD symptoms have seriously affect his functioning since March 21, 2009.  At his March 2009 VA examination the Veteran was assigned a GAF score of 40.  At his April 2010 VA examination he was assigned a GAF score of 50.  At hospitalizations in April 2011 and June 2011 the Veteran was assigned GAF scores of 40 and 55 respectively.  Finally, in April 2013 he was assigned a GAF of 45.  GAF scores between 31 and 40 are assigned when there is some impairment in reality testing or communication or major impairment in several areas.  GAF scores between 41 and 50 are assigned when there are serious symptoms or any serious impairment in social, occupational, or school functioning.

While the Board notes the Veteran has maintained some functioning, overall, giving him the benefit of the doubt, and particularly considering his number of hospitalizations, the Board finds that he is entitled to a 100 percent rating as of March 21, 2009.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter complying with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) was sent to the Veteran in February 2007, prior to the initial adjudication of the claim on appeal.  The Veteran's claim for a higher rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  Therefore, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue of a higher initial rating.  Here, the RO provided this necessary SOC in September 2009, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and Social Security disability records.  The Veteran has also submitted lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA examinations in September 2007, March 2009, April 2010, April 2013, and December 2014.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A 50 percent rating, but no higher, is granted for the Veteran's PTSD prior to January 10, 2008, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating in excess of 50 percent from March 1, 2008 to March 21, 2009 for the Veteran's PTSD is denied.

A 100 percent rating is granted for the Veteran's PTSD effective March 21, 2009, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

Knees and Left Shoulder

The Veteran contends that he has had bilateral knee and left shoulder pain since service, specifically since an August 2004 Humvee crash.

The Board notes that the Veteran's service treatment records indicate he was in Iraq in August 2004, but do not show treatment following a Humvee crash.  On a December 2004 pre-deployment health assessment the Veteran reported his health to be excellent.  However, in a March 2005 report of medical assessment the Veteran reported swollen, stiff, or painful joints during his deployment.  An examiner noted the Veteran had dental issues but no medical issues at that time.

In a January 2006 VA treatment records the Veteran reported ongoing bilateral knee and shoulder pain since a motor vehicle accident in Iraq in August 2004, a history he gives consistently in subsequent treatment records as well.

In May 2008 the Veteran was seen at the VA for an examination of his knees.  After taking x-rays the Veteran was diagnosed with bilateral patellofemoral instability and secondary patellofemoral chondromalacia with a probable right progressive tearing of the posterior medial meniscus secondary to the increased stress on his knees on active duty.  He was also noted to have a right popliteal cyst and early right greater than left medial compartment post traumatic chondrolysis.  The examining physician noted that in addition to the August 2004 motor vehicle accident, as a medic in a combat zone the Veteran was carrying a lot of heavy medical equipment as well as treating casualties in the field.

The Veteran was afforded a VA examination of his knees and left shoulder in July 2014.  The examiner opined that the Veteran's left shoulder and knee conditions were less likely than not incurred in or caused by his service.  As a rationale, the examiner stated that the Veteran's knee and shoulder conditions would not typically be caused by trauma but rather are more likely related to repetitive use and age.

Considering the Veteran's Iraq service and the note by the May 2008 VA doctor that the Veteran's knee condition was secondary to the increased stress on his knees while on active duty, the Board finds that a new VA examination is warranted as the July 2014 VA examiner's rationale relates only to whether the Veteran's claimed 2004 Humvee crash caused his current knee and shoulder problems, but does not address whether repetitive use in service could have caused his current conditions.

Pes Planus

In a February 2008 statement the Veteran contended his foot condition, which causes pain and soreness, began in service.  In a September 2008 statement the Veteran argued that his flat foot condition was caused by the weight he had to carry in service, including while running and jumping.

A November 1990 service examination, prior to the Veteran's second period of active service, and a February 2003 service examination, prior to the Veteran's fourth period of active service, both noted the Veteran had mild asymptomatic pes planus.

A May 2008 VA treatment record reflects that the Veteran complained of painful feet and toes for the past few years on and off.  The note states that the Veteran has flat feet.

The Board finds that a VA examination is warranted to obtain an opinion as to whether the Veteran's active service caused or aggravated his flat foot condition.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination of his knees and left shoulder.  The examiner should opine as to whether it is at least as likely as not that the Veteran's current right and left knee and left shoulder conditions are related to his service.  The examiner should specifically address the Veteran's in-service activities and the May 2008 VA doctor's note that the Veteran has bilateral patellofemoral instability and secondary patellofemoral chondromalacia with a probable right progressive tearing of the posterior medial meniscus secondary to the increased stress on his knees on active duty.  

The Veteran's claim folder a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached.

2. Arrange for the Veteran to undergo a VA examination of his feet.  The examiner should opine as to whether it is at least as likely as not that the Veteran's active service caused or aggravated his flat foot condition.

The Veteran's claim folder a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


